Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement and Release”) is made and
entered into as of the 8th day of February, 2006, by and between Kaiser Group
Holdings, Inc., a Delaware corporation (the “Company”), and Marian P. Hamlett,
an individual (the “Executive”) (hereinafter collectively referred to as the
“Parties”).

 

WHEREAS, the Company and the Executive have agreed that the Executive will
resign from her position as Executive Vice-President and Chief Financial Officer
of the Company and thereby terminate her employment relationship with the
Company under the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

 

1.             (a)  The Executive agrees to resign her position as Executive
Vice-President and Chief Financial Officer of the Company effective March 31,
2006 (the “Separation Date”).  Subject to the Executive’s compliance with the
terms of this Agreement and Release, and subject to the Executive’s not revoking
her agreement to the provisions hereof during the revocation period set forth in
Paragraph 16, the Company will continue to employ the Executive, at her current
salary, as Executive Vice-President and Chief Financial Officer of the Company
until the Separation Date, and to pay the Executive all amounts earned or
accrued through the Separation Date, including (i) base salary, and
(ii) reimbursement for any and all monies advanced or expenses incurred in
connection with the Executive’s employment for reasonable and necessary expenses
incurred by the Executive on behalf of the Company for the period ending on the
Separation Date within thirty (30) days after the Separation Date.

 

(b)           Subject to the Executive’s compliance with the terms of this
Agreement and Release, and subject to the Executive’s not revoking her agreement
to the provisions hereof during the revocation period set forth in Paragraph 16,
the Company shall pay the Executive the sum of $35,000 on the 16th day of
February, 2006, which is the eighth (8th) day following the execution of this
Agreement and Release.

 

(c)           Subject to the Executive’s compliance with the terms of this
Agreement and Release, and the Executive’s execution of the addendum attached
hereto as Exhibit A (the “Addendum”) on or within twenty one (21) days following
the Separation Date, the Company agrees to provide the Executive with the
additional payments set forth in the Addendum.  Regardless of whether the
Executive executes the Addendum, the provisions of Paragraphs 1(a) and 1(b) and
Paragraphs 2 through 22 of this original Agreement and Release will remain in
full force and effect.

 

2.             All benefits shall cease upon the Separation Date; provided,
however, that the Executive may by timely election continue health insurance
coverage under the provisions of the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) at her own expense.  (The Executive is entitled to continue health
insurance coverage at her own expense under the provisions of COBRA whether or
not this Agreement and Release is signed.  A separate notice will be provided to
the Executive outlining her rights under that law, which are not dependent upon
the execution of this Agreement and Release.)

 

--------------------------------------------------------------------------------


 

3.             The Company shall withhold from any benefits payable under this
Agreement and Release all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling; provided
however, that Executive is solely responsible for the payment of all personal
federal, state, city or other taxes, and Executive agrees not to seek
reimbursement or indemnification from the Company for any such personal taxes,
that may be due from her as a result of the benefits payable under this
Agreement and Release, including but not limited to any tax amounts exceeding
those withheld by the Company.

 

4.             (a)           In return for the Company’s agreement to provide
the Executive with the consideration referred to in Paragraph 1(b), the
Executive, for herself and her heirs, beneficiaries, devisees, privies,
executors, administrators, attorneys, representatives, and agents, and her and
their assigns, successors and predecessors, hereby releases and forever
discharges the Company, its subsidiaries and its affiliates, its and their
officers, directors, employees, members, agents, attorneys and representatives,
and the predecessors, successors and assigns of the foregoing (collectively, the
“Released Parties”) of and from any and all actions, causes of action, suits,
debts, claims, complaints, charges, contracts, controversies, agreements,
promises, damages, counterclaims, cross-claims, claims for contribution and/or
indemnity, claims for costs and/or attorneys’ fees, judgments and demands
whatsoever, in law or in equity, known or unknown, that she ever had, now has,
or may have against the Released Parties as of the date of her signing this
Agreement and Release, including, but not limited to: claims alleging breach of
express or implied contract, wrongful discharge, constructive discharge, breach
of an implied covenant of good faith and fair dealing, negligent or intentional
infliction of emotional distress, retaliation or a violation of Title VII of the
Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act
of 1967, as amended, the Older Workers Benefit Protection Act, the Americans
with Disabilities Act of 1990, the Virginia Human Rights Act, the Fairfax County
Human Rights Ordinance or the Texas Commission on Human Rights Act; claims
pursuant to any other federal, state or local law regarding discrimination based
on age, race, sex, religion, national origin, marital status, disability or any
other unlawful basis; claims for alleged violation of any other local, state or
federal law, regulation, ordinance, public policy or common-law duty arising out
of the Executive’s employment relationship with the Company and/or the
termination thereof, claims of tortious or wrongful conduct, defamation, battery
or assault, negligence, invasion of privacy, or any other claim or cause of
action whatsoever having any bearing whatsoever upon the terms and conditions
of, and/or the cessation of her employment with and by the Company that she ever
had, now has or shall have as of the date of her signing of this Agreement and
Release.

 

(b)           In return for the promises and releases on the part of the
Executive set forth herein, the Company, for itself and its subsidiaries and its
affiliates, its and their officers, directors, employees, members, agents,
attorneys and representatives, and the predecessors, successors and assigns of
the foregoing (each only in their capacity as such) hereby releases and forever
discharges the Executive, her heirs, beneficiaries, devisees, privies,
executors, administrators, attorneys, representatives, and agents, and her and
their assigns, successors and predecessors of and from any and all actions,
causes of action, suits, debts, claims, complaints, charges, contracts,
controversies, agreements, promises, damages, counterclaims, cross-claims,
claims for contribution and/or indemnity, claims for costs and/or attorneys’
fees, judgments and demands whatsoever, in law or in equity, known or unknown,
that the Company ever had, now has, or may have against the Executive as of the
date of the Company signing this Agreement and Release, including, but not
limited to:  claims alleging breach of express or

 

2

--------------------------------------------------------------------------------


 

implied contract, breach of an implied covenant of good faith and fair dealing;
claims for alleged violation of any local, state or federal law, regulation,
ordinance, public policy or common-law duty arising out of the Executive’s
employment relationship with the Company and/or the termination thereof, claims
of tortious or wrongful conduct, defamation, negligence, or any other claim or
cause of action whatsoever having any bearing whatsoever upon the terms and
conditions of, and/or the cessation of the Executive’s employment with and by
the Company that the Company ever had, now has or shall have as of the date of
its signing of this Agreement and Release; provided, however, that the release
set forth in this paragraph 4(b) shall not apply to acts or omissions that
involve willful or intentional misconduct or gross negligence by the Executive
in the course of her employment with and by the Company.

 

5.             The Executive agrees not only to release and discharge the
Released Parties from any and all claims against the Released Parties that she
could make on her own behalf, but also those that may have been or may be made
by any other person or organization on her behalf.  She specifically waives any
right to become, and promises not to become, a member of any class in a case in
which any claim or claims are asserted against any of the Released Parties
involving any event which has occurred as of the date of her signing of this
Agreement and Release.  If she is asserted to be a member of a class in a case
against any of the Released Parties involving any events occurring as of the
date of her signing of this Agreement and Release, she shall immediately
withdraw with prejudice in writing from said class, if permitted by law to do
so.

 

6.             The Executive hereby affirms that there are no outstanding
administrative or judicial proceedings, actions, charges, complaints, or claims
against the Released Parties to which she is a party or which involve or relate
to her.  In the event that there is outstanding any such proceeding, action,
charge, complaint or claim filed against the Released Parties by or on behalf of
the Executive, she agrees to cause the immediate withdrawal and dismissal with
prejudice of each such charge, complaint, claim, action or proceeding to the
extent permitted by law.  In the event that any agency, court or other forum
does not dismiss with prejudice any such charge, complaint, claim, action or
proceeding, the Executive agrees that she will not voluntarily give testimony or
evidence against the Released Parties with respect to any such matter, except as
required by law.  Neither this Paragraph 6 nor the preceding Paragraphs 4(a) or
5 are intended to interfere with the Executive’s exercise of any protected,
nonwaivable right.  By entering into this Agreement and Release, however, the
Executive acknowledges that the consideration set forth herein is in full
satisfaction of any amounts to which she might be entitled on any claim and she
is forever discharging the Released Parties from any liability to her for acts
occurring on or before the date of her signing of this Agreement and Release.

 

7.             Neither this Agreement and Release, nor anything contained
herein, shall be construed as an admission by the Released Parties or the
Executive of any liability or unlawful conduct whatsoever.  The Parties hereto
agree and understand that the consideration herein is in excess of that which
the Company is obligated to provide to the Executive, and that it is provided
solely in consideration of the Executive’s execution of this Agreement and
Release.  The Company and the Executive agree that the consideration referred to
in Paragraph 1(b) is sufficient consideration for the release being given by the
Executive in Paragraphs 4(a), 5, and 6 hereof.

 

8.             The Company agrees to respond to requests for references
concerning the Executive in accordance with its policy – it will confirm the
Executive’s job title, dates of employment, and, with written authorization,
salary at the time of separation from the Company.  The Company will also
disclose, upon reasonable request of the Executive, that the Executive separated
from the Company amicably.

 

3

--------------------------------------------------------------------------------


 

9.             The Executive agrees that she will refrain from making statements
that may reasonably be construed as negative or in any manner disparaging of the
Released Parties.  The Company agrees that it will refrain from making
statements that may reasonably be construed as negative or in any manner
disparaging of the Executive.

 

10.           The Executive agrees not to use, disclose to others, or permit
anyone access to any of the Company’s confidential, competitive or proprietary
information that is not generally available to the public, including, without
limitation, financial information, personnel information and the like
(collectively, “Confidential Information”).  The Executive hereby acknowledges
the Company’s exclusive ownership of such Confidential Information.

 

11.           The Executive hereby agrees to return immediately to the Company
all Company property upon the Separation Date; provided, however, that Company
agrees to allow the Executive to permanently retain possession of the following
Company equipment issued to the Executive for her home office:  Sony laptop
computer; HP LaserJet Printer 3030; HP Desktop computer and monitor; all manuals
related to the foregoing equipment; and two five-drawer lateral file cabinets;
provided further, however, that the Executive hereby covenants to deliver to the
Company copies of all files containing Company information, including all
Confidential Information, that exist on the computers to be retained by her and
to erase all such files, including all Confidential Information from such
computers on or prior to the Separation Date.  The Executive shall not retain
any copy or other reproduction whatsoever of any Company property after the
Separation Date.

 

12.           Each Party shall bear such Party’s own costs and attorneys’ fees
incurred in connection with this Agreement and Release.

 

13.           This Agreement and Release contains the full agreement of the
Parties and supersedes all prior agreements, understandings and arrangements,
oral or written, if any, between the Parties with respect to the subject matter
hereof.

 

14.           The Executive acknowledges and agrees that:  (a) no promise or
inducement for this Agreement and Release has been made except as set forth in
this Agreement and Release; (b) this Agreement and Release is executed by the
Executive without reliance upon any statement or representation by the Company
except as set forth herein; and (c) she is legally competent to execute this
Agreement and Release and to accept full responsibility therefor.  The Company
hereby advises the Executive to consult an attorney prior to executing this
Agreement and Release.

 

15.           The Executive acknowledges and agrees that:  (a) she has been
given at least twenty-one (21) days within which to consider this Agreement and
Release;  (b) she has used all or as much of that twenty-one day period as she
deemed necessary to consider fully this Agreement and Release and, if she has
not used the entire twenty-one day period, she waives that period not used; 
(c) she has read and fully understands the meaning of each provision of this
Agreement and Release;  (d) the Company has advised her to consult with counsel
concerning this Agreement and Release;  and (e) she freely and voluntarily
enters into this Agreement and Release.  The Executive further agrees that no
fact, evidence, event, or transaction currently unknown to her but which may
hereafter become known to her shall affect in any manner the final and
unconditional nature of the release stated above.

 

4

--------------------------------------------------------------------------------


 

16.           This Agreement and Release shall become effective and enforceable
on the eighth (8th) day following execution hereof by the Executive unless she
revokes it by so advising the Company in writing received by the President and
Chief Executive Officer of the Company before the end of the seventh (7th) day
after its execution by the Executive.

 

17.           This Agreement and Release shall be governed by and construed in
accordance with the substantive laws of the Commonwealth of Virginia without
regard to principles of conflicts of laws.  Each of the Parties hereby
(a) consents to personal jurisdiction in any suit, claim, action or proceeding
relating to or arising under this Agreement and Release that is brought in the
United States District Court for the Northern District of Texas or, if that
court lacks jurisdiction, in any Civil District Court for the State of Texas
that has jurisdiction, (b) consents to service of process upon such Party in the
manner set forth in paragraph 18 hereof, and (c) waives any objection such Party
may have to venue in any such Texas court or to any claim that any such Texas
court is an inconvenient forum.

 

18.           For the purposes of this Agreement and Release, notices and all
other communications provided for herein shall be in writing and shall be deemed
to have been duly given when personally delivered or sent by certified mail,
return receipt requested or by overnight carrier, addressed to the respective
addresses last given by each Party to the other, provided that all notices to
the Company shall be directed to the attention of the President and Chief
Executive Officer of the Company.  All notices and communications shall be
deemed to have been received on the date of delivery thereof, except that notice
of change of address shall be effective only upon receipt.

 

19.           (a)           This Agreement shall be binding upon and shall inure
to the benefit of the Company, its successors and assigns, and the Company shall
require any successor or assign to expressly assume and agree to perform this
Agreement and Release in the same manner and to the same extent that the Company
would be required to perform it if no such succession or assignment had taken
place.  The term “the Company” as used herein shall include such successors and
assigns.  The term “successors and assigns” as used herein shall mean a
corporation or other entity acquiring all or substantially all the assets and
business of the Company (including this Agreement and Release) whether by
operation of law or otherwise.

 

(b)           Neither this Agreement and Release nor any right or interest
hereunder shall be assignable or transferable by the Executive, her
beneficiaries or legal representatives, except by will or by the laws of descent
and distribution.  This Agreement and Release shall inure to the benefit of and
be enforceable by the Executive’s legal personal representative.

 

20.           No provision of this Agreement and Release may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and the Company.  No waiver by either Party
at any time of any breach by the other Party of, or compliance with, any
condition or provision of this Agreement and Release to be performed by such
other Party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either Party that are not expressly set
forth in this Agreement and Release.

 

21.           The provisions of this Agreement and Release are severable. 
Should any provision herein be declared invalid by a court of competent
jurisdiction, the remainder of the agreement will continue in force, and the
Parties agree to renegotiate the invalidated provision in good faith to
accomplish its objective to the extent permitted by law.

 

5

--------------------------------------------------------------------------------


 

22.           This Agreement and Release may be signed in counterparts, and each
counterpart shall be considered an original agreement for all purposes.

 

IN WITNESS WHEREOF, the Company has caused this Agreement and Release to be
executed by its duly authorized officer and the Executive has executed this
Agreement and Release as of the day and year first above written.

 

 

KAISER GROUP HOLDINGS, INC.

 

 

 

 

 

By:

 

/s/ Douglas W. McMinn

 

 

Name:

Douglas W. McMinn

 

Title:

President and Chief Executive Officer

 

 

 

 

 

MARIAN P. HAMLETT

 

 

 

 

 

  /s/ Marian P. Hamlett

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ADDENDUM TO AGREEMENT AND RELEASE

 

This Addendum to the Agreement and Release (this “Addendum”) is made and entered
into as of the        day of           , 2006.

 

23.           All of the provisions set forth above will continue in full force
and effect.

 

24.           Subject to the Executive’s compliance with the terms of this
Agreement and Release, and subject to the Executive executing this Addendum and
not revoking her agreement to the provisions hereof during the revocation period
set forth in Paragraph 27, the Company agrees (i) to pay to the Executive the
sum of $100,000 promptly upon the expiration of the revocation period set forth
in Paragraph 27 and (ii) retain the Executive as a consultant for a period of
three months following the Separation Date (the “Consulting Period”) and to pay
to the Executive $3,000 per month (less applicable payroll taxes) consulting
retainer during the Consulting Period in exchange for up to twenty hours of the
Executive’s services per month.  In the event the Company requires the services
of the Executive for more than twenty hours in any month, the Company agrees to
pay the Executive an additional $150 per hour for each hour that exceeds twenty
in any such month.  The payments set forth in this Paragraph 24 are inclusive of
any and all amounts, including but not limited to attorneys’ fees, that may be
claimed by the Executive or on her behalf against the Company.  The Company and
the Executive agree that, for purposes of Paragraph 11 above, references to the
“Separation Date” shall be to the last day of the Consulting Period.

 

25.           (a)           In return for the Company’s agreement to provide the
Executive with the consideration referred to in Paragraph 24, the sufficiency of
which is hereby acknowledged, the Executive agrees that, for purposes of the
release set forth above in Paragraphs 4(a), 5 and 6, the “date of her signing”
of this Agreement and Release shall be deemed to be the date she signs this
Addendum, so that she is now releasing any claims she may have as of the date
she signs this Addendum, and all references to this Agreement and Release shall
include this Addendum.

 

(b)           In return for the releases on the part of the Executive set forth
herein, the sufficiency of which is hereby acknowledged, the Company agrees
that, for purposes of the release set forth above in Paragraph 4(b), the “date
of its signing” of this Agreement and Release shall be deemed to be the date it
signs this Addendum, so that it is now releasing any claims it may have as of
the date it signs this Addendum, and all references to this Agreement and
Release shall include this Addendum.

 

26.           The Executive acknowledges and agrees that:  (a) no promise or
inducement for this Agreement and Release has been made except as set forth in
this Agreement and Release; (b) this Agreement and Release is executed by the
Executive without reliance upon any statement or representation by the Company
except as set forth herein; and (c) she is legally competent to execute this
Agreement and Release and to accept full responsibility therefor.  The Company
hereby advises the Executive to consult an attorney prior to executing this
Agreement and Release.

 

27.           The Executive acknowledges and agrees that:  (a) she has been
given at least twenty-one (21) days within which to consider this Agreement and
Release; (b) she has used all or as much of that twenty-one day period as she
deemed necessary to consider fully this

 

--------------------------------------------------------------------------------


 

Agreement and Release and, if she has not used the entire twenty-one day period,
she waives that period not used; (c) she has read and fully understands the
meaning of each provision of this Agreement and Release; (d) the Company has
advised her to consult with counsel concerning this Agreement and Release; and
(e) she freely and voluntarily enters into this Agreement and Release.  The
Executive further agrees that no fact, evidence, event, or transaction currently
unknown to her but which may hereafter become known to her shall affect in any
manner the final and unconditional nature of the release stated above.

 

28.           This Agreement and Release shall become effective and enforceable
on the eighth (8th) day following execution hereof by the Executive unless she
revokes it by so advising the Company in writing received by the President and
Chief Executive Officer of the Company before the end of the seventh (7th) day
after its execution by the Executive.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Addendum to the Agreement and
Release to be executed by its duly authorized officer and the Executive has
executed this Addendum to the Agreement and Release as of the day and year first
above written.

 

 

KAISER GROUP HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Name: Douglas W. McMinn

 

 

Title:President and Chief Executive Officer

 

 

 

 

 

MARIAN P. HAMLETT

 

 

 

 

 

 

9

--------------------------------------------------------------------------------